Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

MEGAN L. T.,                                  )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )        Case No. 20-CV-00212-SH
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
               Defendant.                     )

                                    OPINION AND ORDER

       Plaintiff Megan L. T. seeks judicial review of the decision of the Commissioner of Social

Security (the “Commissioner”) denying her claim for disability benefits under Title XVI of the

Social Security Act (“Act”), 42 U.S.C. §§ 1381-1383f.1 In accordance with 28 U.S.C. § 636(c),

the parties have consented to proceed before a United States Magistrate Judge. For reasons

explained below, the Court affirms the Commissioner’s decision denying benefits.

I.     General Legal Standards and Standard of Review

       Under the Social Security Act, a “disabled individual” is defined as someone who is

“unable to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than twelve months.” 42 U.S.C. §

1382c(a)(3)(A).    A physical or mental impairment is one “that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.”      42 U.S.C. § 1382c(a)(3)(D).      A medically



1
 In her Complaint, Plaintiff states she also filed for benefits under Title II of the Act, 42 U.S.C.
§§ 401-434. (ECF No. 2 at 2.) However, the record indicates that Title II is not at issue in this
case. (R. 167.)
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 2 of 11



determinable impairment must be established by “objective medical evidence”—such as medical

signs and laboratory findings—that derive from an “acceptable medical source,” such as a licensed

and certified psychologist or licensed physician; the plaintiff’s own “statement of symptoms, a

diagnosis, or a medical opinion is not sufficient to establish the existence of an impairment(s).”

20 C.F.R. § 416.921; see also 20 C.F.R. §§ 416.902(a) (acceptable medical source), 416.913(a)(1)

(objective medical evidence). A plaintiff is disabled under the Act “only if his physical or mental

impairment or impairments are of such severity that he is not only unable to do his previous work

but cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy . . . .” 42 U.S.C. § 1382c(a)(3)(B).

Social Security regulations implement a five-step sequential process to evaluate disability claims.

20 C.F.R. § 416.920.2

       In reviewing a decision of the Commissioner, the Court is limited to determining whether

the Commissioner has applied the correct legal standards and whether the decision is supported by

substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). The

“threshold for such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019). It is more than a scintilla but means only “such relevant evidence as a reasonable mind



2
  To determine whether a claimant is disabled, the Commissioner inquires into: (1) whether the
claimant is engaged in substantial gainful activity; (2) whether the claimant suffers from severe
medically determinable impairment(s); (3) whether the impairment is a listed impairment from 20
C.F.R. pt. 404, subpt. P, app. 1; (4) considering the Commissioner’s assessment of the claimant’s
residual functional capacity (“RFC”), whether the claimant can still do her past relevant work; and
(5) considering the RFC and other factors, whether the claimant can perform other work. 20 C.F.R.
§ 416.920(a)(4)(i)-(v). Generally, the claimant bears the burden of proof for the first four steps,
assuming the impairment is not conclusively presumed to be disabling. Bowen v. Yuckert, 482
U.S. 137, 146 (1987). At the fifth step, the burden shifts to the Commissioner to provide evidence
that other work the claimant can do exists in significant numbers in the national economy. 20
C.F.R. § 416.960(c)(2). “If a determination can be made at any of the steps that a claimant is or is
not disabled, evaluation under a subsequent step is not necessary.” Williams v. Bowen, 844 F.2d
748, 750 (10th Cir. 1988).


                                                 2
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 3 of 11



might accept as adequate to support a conclusion.” Id. (quoting Consol. Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)). The Court will “meticulously examine the [administrative] record as a

whole, including anything that may undercut or detract from the ALJ’s findings in order to

determine if the substantiality test has been met,” Grogan, 399 F.3d at 1262, but it will neither

reweigh the evidence nor substitute its judgment for that of the Commissioner, Hackett v.

Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005). Even if a court might have reached a different

conclusion, the Commissioner’s decision stands if it is supported by substantial evidence. See

White v. Barnhart, 287 F.3d 903, 908 (10th Cir. 2002).

II.    Procedural History and the ALJ’s Decision

       Plaintiff, then a 32-year-old female, protectively applied for Title XVI supplemental

security income benefits on September 25, 2017, alleging disability onset on the date of

application. (R. 12, 20, 61, 167-175.) Plaintiff claimed she was unable to work due to conditions

including a cancerous brain tumor at 18 months of age, an organic brain disorder, and “inconsistent

hesitations” lasting between three and five seconds. (R. 189.) Plaintiff’s claim for benefits was

denied initially and upon reconsideration. (R. 94-97, 103-109.) Plaintiff then requested a hearing

before an Administrative Law Judge (“ALJ”), which the ALJ conducted on June 18, 2019. (R. 27-

54.) The ALJ issued a decision on August 6, 2019, denying benefits and finding Plaintiff not

disabled because she was able to perform other work existing in the national economy. (R. 9-21.)

The Appeals Council denied review (R. 1-6), and Plaintiff appealed (ECF No. 2).

       In her decision, the ALJ found at step one that Plaintiff had not engaged in substantial

gainful activity since the application date of September 25, 2017. (R. 14.) At step two, the ALJ

found that Plaintiff had the following severe impairments: (1) unspecified neurocognitive disorder

and (2) unspecified anxiety disorder. (Id.) At step three, the ALJ found that Plaintiff’s impairment

had not met or equaled a listed impairment. (R. 15-16.)


                                                 3
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 4 of 11



       After evaluating the objective and opinion evidence, as well as the testimony of Plaintiff

and her father, the ALJ concluded that Plaintiff has the RFC to perform a full range of work at all

exertional levels, but that she retains the following non-exertional limits:

       [T]he claimant can understand, remember, and carry out simple tasks with simple
       instructions in a routine work setting. She can occasionally interact with
       coworkers, supervisors, and the general public. She can tolerate occasional changes
       in work processes. Work should not involve any exposure to unprotected heights
       or dangerous moving machinery or commercial driving. A job should not involve
       production rate work or fast-paced work and should have no strict production
       quotas. The claimant will be off task no more than 10% of the workday.

(R. 16-17.) At step four, the ALJ determined that Plaintiff was unable to perform her past relevant

work as an Automotive Counter Clerk. (R. 16-20.) Based on the testimony of a vocational expert

(“VE”), however, the ALJ found at step five that Plaintiff could perform other unskilled work,

such as Laundry Worker, Small Product Assembler, and Bakery Racker. (R. 20-21.) The ALJ

determined the VE’s testimony was consistent with the information contained in the Dictionary of

Occupational Titles. (R. 21.) Based on the VE’s testimony, the ALJ concluded these positions

existed in significant numbers in the national economy. (Id.) Accordingly, the ALJ concluded

Plaintiff was not disabled.

III.   Issues

       Plaintiff raises two related allegations of error in her challenge to the denial of benefits: (1)

the ALJ failed to properly consider limitations articulated by Dr. Johna Kay Smasal,3 which

rendered the RFC legally flawed and unsupported by substantial evidence; and (2) the ALJ’s




3
  While Plaintiff also references the 2009 findings of Dr. Carolyn Karr, Plaintiff does not argue
that the ALJ should have found Dr. Karr’s opinions to be persuasive or that he otherwise erred in
failing to include limitations identified by Dr. Karr. Rather, Plaintiff notes that the ALJ found Dr.
Smasal’s opinion to be consistent with certain findings by Dr. Karr (see R. 19) then repeatedly
quotes a single line from Dr. Karr’s evaluation. (ECF No. 17 at 4-5, 9-10.) In any event, the effect
of Dr. Karr’s findings is addressed herein.


                                                  4
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 5 of 11



reliance on an allegedly flawed RFC and on the VE’s testimony resulted in an improper step-five

analysis. (ECF No. 17.)

IV.    Analysis

       A. The ALJ Properly Considered the Limitations Articulated by Dr. Smasal (and Dr.
          Karr).

       Plaintiff argues the ALJ’s evaluation of the limitations articulated by Dr. Smasal is flawed

on three fronts. First, Plaintiff contends the ALJ failed to adequately consider Dr. Smasal’s

statement that Plaintiff could potentially have “difficulty . . . adapting to the demands of a work

environment.” (R. 302; ECF No. 17 at 6-7.) Second, Plaintiff maintains the ALJ did not account

for Dr. Smasal and Dr. Karr’s statements regarding Plaintiff’s struggles with concentration and

attention.4 (ECF No. 17 at 8-9.) Third, Plaintiff argues that the ALJ’s improper weighing of these

limitations resulted in a deficient RFC. (Id. at 9.) The undersigned disagrees.

       As Plaintiff notes, it is well established that although the ALJ is not required to discuss

each and every item of evidence, the record must show she considered all evidence. Clifton v.

Chater, 79 F.3d 1007, 1009-1010 (10th Cir. 1996). The ALJ is precluded from “ignor[ing]

evidence that does not support his decision, especially when the evidence is ‘significantly

probative.’” Briggs ex rel. Briggs v. Massanari, 248 F.3d 1235, 1239 (10th Cir. 2001) (quoting

Clifton, 79 F.3d at 1009-10). Similarly, the ALJ may not pick and choose through uncontradicted

medical evidence. See e.g. Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007).




4
  Plaintiff incorrectly characterizes Dr. Smasal’s “finding that Ms. Thomason had ‘significant’
difficulties with attention and concentration . . . .” (ECF No. 17 at 9; see also id. at 5 & 10.)
Rather, Dr. Smasal actually stated that Plaintiff “can be expected to experience difficulty with
concentration” (R. 302) and later noted—without referencing concentration—that Plaintiff’s
“medical problems appear to be significant” (R. 303). During her interview with Plaintiff, Dr.
Smasal observed that Plaintiff’s attention and concentration “fell within normal limits.” (R. 302.)


                                                5
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 6 of 11



       In the matter at hand, rather than picking and choosing which evidence she relied on, the

ALJ adequately considered the record evidence to structure her RFC. Plaintiff’s claim that the

ALJ failed to consider limitations articulated in Dr. Smasal’s report—specifically Dr. Smasal’s

statement that Plaintiff can be expected to have “difficulty” adapting to the demands of a work

environment—is inconsistent with the record.5 (See R. 15-16, 18-19.) The ALJ utilized claimant’s

mental consultative examination (“CE”) with Dr. Smasal in conjunction with Plaintiff’s medical

records and testimony to craft her RFC. (See R. 16-19 (acknowledging that though Plaintiff was

not currently in therapy, on medication, or receiving mental health treatment, her testing and

MoCA6 scores indicated problems with attention, concentration, and memory).) Thereafter, the

ALJ stated that the RFC for “unskilled work acknowledges the claimant’s deficiencies and places

her in a work situation that does not require skilled, fast-paced work with production quotas” and

lets Plaintiff be “off task” up to 10% of the workday. (R. 19.) This, she allowed, was primarily

because the results of Dr. Smasal’s examination indicated Plaintiff suffered with problems in

attention, concentration, and memory. (Id.) The ALJ also limited the RFC to only “occasional

changes in work processes, which might be difficult [for Plaintiff] to process and adjust to.” (Id.)

       Plaintiff argues, however, that the limitations in the RFC were not enough and that they

“failed to include a corresponding limitation reflecting [Plaintiff’s] difficulty adapting to a work

environment . . . .” (ECF No. 17 at 6.) It is unclear, however, in what way the RFC is not

specifically designed to curb Plaintiff’s expected difficulty adapting to these demands. Accounting

for Plaintiff’s limitations, the ALJ narrowed Plaintiff’s residual capacity to “simple tasks,” “simple



5
 The ALJ considered Dr. Smasal’s medical opinions in accordance with 20 C.F.R. § 416.920c,
which governs all claims file on or after March 27, 2017. (R. 17.)
6
   The MoCA, or Montreal Cognitive Assessment, is a cognitive screening tool.
https://www.mocatest.org (last visited June 3, 2021).


                                                  6
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 7 of 11



instructions in a routine work setting,” only “occasional[] interact[ion] with coworkers,

supervisors, and the general public,” only “occasional changes in work processes,” “no[] …

exposure to unprotected heights or dangerous moving machinery or commercial driving,” no

“production rate work or fast-paced work,” no “strict production quotas,” and off-task time up to

10% of the day. (R. 16-17.7) Every one of these limitations is tailored toward the overarching

goal of lessening Plaintiff’s difficulty adapting to the demands of a work environment—one of Dr.

Smasal’s findings the ALJ specifically referenced (R. 19). Thus, because the ALJ incorporated

the evidence Plaintiff alleges she ignored, it cannot be reasonably claimed the ALJ neglected

portions of the record that did not support her decision.

       In the same way, Plaintiff maintains the ALJ failed to properly account for her difficulty

with concentration and attention. (ECF No. 17 at 5.) Plaintiff submits that given the limitations

identified by Dr. Smasal and Dr. Karr, Plaintiff would be off task greater than 10% of the day, as

set forth in the RFC. (Id.) However, it is clear from the ALJ’s opinion that she did evaluate

Plaintiff’s limitations with concentration and attention.

       The ALJ considered both Dr. Smasal’s and Dr. Karr’s statements regarding Plaintiff’s

difficulty with attention in crafting the RFC. (R. 18-19.) The ALJ noted that testing performed

both in 2009 and 2018 indicated problems “primarily with attention, concentration, and memory.”

(R. 19.) The ALJ also found persuasive Dr. Smasal’s medical opinions, which identified problems

in concentration, persistence, and other areas, and which, the ALJ allowed, were consistent with

Dr. Karr’s findings of “relative strengths in general intellectual and achievement skills, . . . overall



7
  These limitations track the requirements set out in Social Security Ruling (“SSR”) 85-15, 1985
WL 56857, at *4 (Jan. 1, 1985) (requiring the ALJ determine the Plaintiff’s ability to perform
unskilled work in terms of their capacity to “understand, carry out, and remember simple
instructions; [] respond appropriately to supervision, coworkers, and usual work situations; and []
deal with changes in a routine work setting.”).


                                                   7
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 8 of 11



problem-solving, language, memory, and motor skill tasks” but of “[s]ignificant difficulties . . . in

measures of attention and processing speed . . . .” (Id.) As such, because the record evidence

clearly established this limitation, the ALJ made it a focal point of her analysis, explaining her

RFC as follows: “Due to problems with attention, concentration, and memory, the claimant can

understand, remember, and carry out simple tasks with simple instructions in a routine work

setting.” (Id.) The ALJ then continued to frame the RFC in terms of how Plaintiff’s limitations

with attention and concentration would affect her work-related functions. (R. 19 (“A job should

not involve production rate work or fast-paced work and should have no strict production quotas,

due to problems with persistence, concentration, attention, and processing speed, which would

make such work difficult.”). Thus, the Court holds the ALJ properly came to her RFC, despite

Plaintiff’s alleged errors.

        As it is apparent the limitations Plaintiff identifies as having not been incorporated in the

RFC were in fact considered and utilized, all that is left is an argument that the ALJ improperly

weighed the effect of the evidence. A court, however, may neither reweigh evidence nor substitute

its judgment for that of the Commissioner. Hackett, 395 F.3d at 1172. This is essentially what

Plaintiff asks the Court to do when she disputes the ALJ’s rationale behind finding that Plaintiff

would be off task no more than 10% of the workday.

        To avoid requesting the Court reweigh evidence, however, Plaintiff maintains that “[t]he

problem with [the ALJ’s] analysis is that the ALJ does not explain why the difficulties with

processing and adjusting . . . as well as concentration and attention . . . result in [Plaintiff] only

being off task for 10% of the workday.” (ECF No. 17 at 8.) Though it is true that a court may not,

generally, accept post hoc efforts to salvage an ALJ’s decision that cannot stand on its own, Haga,

482 F.3d at 1207–08, accepting such a rationale is not required in this case. Adequate evidence




                                                  8
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 9 of 11



exists throughout the ALJ’s opinion to support her finding that, pursuant to the RFC, Plaintiff will

not be off task more than 10% of the day.

       As the Court has already discussed the ALJ’s treatment of the limitations Plaintiff flagged

for review, it will not devote a great amount of time to walk through that same evidence again. It

is sufficient to note that the explanation Plaintiff calls for the ALJ to make regarding the claimant’s

off-task time is found in her RFC and, indeed, throughout her opinion.8 Plaintiff may be off task

no more than 10% of the work day precisely because there are restrictions imposed on the type of

work she can engage in (work involving “simple tasks,” “simple instructions,” “occasional” public

interaction, “occasional changes in work processes,” “no production rate[s],” no “fast-paced

work,” and no “production quotas.”). (R. 19.) The Court’s reading of this is not based on a post

hoc rationalization. It is simply drawn from the content of the RFC, which the ALJ explicitly

states is limited due to Plaintiff’s recognized impairments. Id. The RFC, therefore, is not legally

flawed and—as shown above—is based on substantial evidence.

       B.      The ALJ’s Step-Five Analysis was Proper.

       Plaintiff also takes issue with the ALJ’s step-five analysis—specifically its use of an

allegedly incomplete RFC and its reliance on purportedly flawed VE testimony. (ECF 17 at 5-6,

9.) The undersigned finds these arguments unavailing.

       First, Plaintiff contends the ALJ’s step-five analysis was deficient because it failed to

incorporate “a proper, all-encompassing hypothetical to the VE which includes” the limitations

Plaintiff claims were ignored in the RFC. (Id. at 9.) The Tenth Circuit has held that VE testimony

“elicited by hypothetical questions that do not relate with precision to all of a claimant’s


8
  Specifically, in her RFC, the ALJ limits Plaintiff to off task time of no more than 10% of the
workday “for the same reasons listed above.” Those reasons include the previously discussed
limitations on type and pace of work so imposed due to Plaintiff’s “problems [] with attention,
concentration, and memory.” (R. 19.)


                                                  9
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 10 of 11



 impairments cannot constitute substantial evidence . . . .” Hargis v. Sullivan, 945 F.2d 1482, 1492

 (10th Cir.1991) (quoting Ekeland v. Bowen, 899 F.2d 719, 722 (8th Cir.1990)); cf. Gay v. Sullivan,

 986 F.2d 1336, 1341 (10th Cir. 1993) (holding that because the ALJ’s “findings regarding the

 limited nature and effect of plaintiff’s impairments . . . are adequately reflected in the ALJ’s

 hypothetical inquiries to the vocational expert, the expert’s testimony provided a proper basis for

 adverse determination of th[e] case” (citation omitted)).

        As discussed previously, the RFC properly accounted for the limitations in the record, and

 the ALJ subsequently included those limitations in her hypothetical questions to the VE. Plaintiff’s

 non-exertional limitations indicate struggles with attention, concentration, memory, processing,

 adjusting, and persisting. (R. 19, 67-72, 86-92, 285-287, 300-303, 367-374.) The ALJ used these

 limitations in her hypothetical to the VE:

        Q [ALJ] . . . Let’s assume a hypothetic individual of the same age and education
        as the claimant with the residual functional capacity to perform a full range of work
        with [the ability to] understand, remember and carry out simple tasks with simple
        instructions in a routine work setting; occasional interaction with co-workers,
        supervisors and the general public; occasional changes in work processes; no work
        involving any exposure to unprotected heights or dangerous moving machinery or
        commercial driving. . . . [and] no production rate work or fast-paced work and no
        strict production quotas. Would those same jobs [a laundry worker, small product
        assembler, and bakery racker] remain?

        A [VE] Yes, ma’am.

 (R. 50-51.) There is no need to remand so the ALJ can pose another hypothetical to the VE, as

 requested by Plaintiff.

        Second, Plaintiff takes issue with the VE’s testimony regarding off-task time and work

 absences. (ECF 17 at 5-6, 9.) At the hearing, the VE testified that an employee will not be able

 to maintain competitive employment if they are off task 15% of the time or greater. (R. 51.) The

 VE also testified the same would be true if the employee is absent more than one day a month.

 (Id.) Plaintiff argues these statements are incongruent, mathematically erroneous, and result in an


                                                 10
Case 4:20-cv-00212-SH Document 22 Filed in USDC ND/OK on 06/03/21 Page 11 of 11



 improper RFC. (ECF 17 at 5-6, 9.) Particularly, Plaintiff notes that when extrapolated, either 10%

 or 15% off-task time every day would result in more than a day’s worth of work missed monthly.

 (Id. at 6.) This analysis, however, conflates the VE’s testimony regarding off-task time with her

 testimony regarding absenteeism. Being off task while at work is not the same thing as being

 absent from work, and they were not treated as equivalent by the VE in her expert testimony.

         The Court, therefore, agrees with the Commissioner on this point, at least in part. (See

 ECF 20 at 12.) The Commissioner, however, argues the VE’s testimony indicates that these two

 vocational factors together, “being absent from work more than one day per month, and being off

 task at work 15% or more of a workday” result in an inability to maintain competitive employment.

 (Id.) The undersigned does not make a finding as to whether the VE in this case was testifying

 that both 15% off-task time daily, in addition to one absence per month, precluded competitive

 employment, or whether the VE intended the two factors to be separate, with one or the other

 resulting in an inability to retain employment. Such a finding is not necessary. It is enough that,

 pursuant to the VE’s testimony and the ALJ’s incorporation of such limitations in her RFC, the

 ALJ’s disability determination is based on substantial evidence and not contrary to correct legal

 standards. See Lax, 489 F.3d at 1084 (“We may not displace the agency’s choice between two

 fairly conflicting views . . . .” (cleaned up)).

 V.      Conclusion

         For the foregoing reasons, the ALJ’s decision finding Plaintiff not disabled is

 AFFIRMED.

         SO ORDERED this 3rd day of June, 2021.




                                                     SUSAN
                                                     SUSA
                                                     SU
                                                      USAN E.
                                                       SAN E HUNTSMAN,
                                                              HUNTSM N, MAGISTRATE
                                                                NTSMA   MAGIST
                                                                        MA    TRATE JUDGE
                                                                             ST
                                                     UNITED STATES DISTRICT COURT


                                                    11
